NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE BLAISE LAURENT MOUTTET
2011-1451
(Seria1 No. 11/395,232)
Appea1 from the United States Patent and Trademark
Office, Board of Patent Appea1s and Interferences.
lo
ON MOTION
ORDER
B1aise Laurent Mouttet moves out of time for an ex-
tension of time to file his informal brief. The court notes
that Mouttet’s OVerdue Inf0rma1 Brief of Appellant was
filed on August 5, 2011. Therefore, the motion is unnec-
cessary. '
Up0n consideration thereof
IT IS ORDERED THAT2
The motion for an extension of time to file B1aise
Laurent Mouttet’s informal brief out of time is moot. The

IN RE MOUTTET 2
Director’s brief is due within 21 days from the date of
filing of Mouttet’S overdue informal brief.
FoR THE CoURT
  9  /s/ Jan Horbal__\[
Date J an Horbaly
Clerk
Cc: Blaise Laurent Mouttet
Raymond T. Chen, Esq.
Fl
s21 v.s.counT oi='E9Pem_s FOR
THE FEDERAL concur
AUG 1 9 2011
.lAN 'HORBALY
~ CLEH(